DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 3-7 is withdrawn in view of the newly discovered reference(s) to Tobisawa (JP 2012054162 A).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 17 & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tobisawa (JP 2012054162 A).
Regarding claim 1, Tobisawa et al discloses  an electronic device, comprising: a support structure(3), comprising an adhesive region and a non-adhesive region; a heat-dissipation layer(232) disposed on the support structure (3)and comprising at least one first hole(25a) and at least one second hole(25b), wherein a position of the at least one first hole corresponds to the adhesive region(pp. 3 lines  21-23-mounting substrate 2 where light emitting device 4 is mounted by way of solder( inside 231 as shown in fig. 7)), and a position of the at least one second hole (25b)corresponds to the non-
Regarding claim 4, Tobisawa et al discloses wherein the heat-dissipation layer further comprises a plurality of first holes (25a)and a plurality of second holes(25b) fig. 7, and a minimum distance between adjacent two of the plurality of first holes(25a) is smaller than a minimum distance between adjacent two of the plurality of second holes(25b) fig. 7.
Regarding claim 5, Tobisawa et al discloses further
comprising a second adhesive(252) disposed in the at least one second hole(pp. 6 lines 3-6).
Regarding claim 7, Tobisawa et al discloses wherein an area
of one of the at least one first hole(25a) is smaller than an area of one of the at least one second hole (25b) fig. 7.
Regarding claim 17, Tobisawa et al discloses wherein the first adhesive (252)is
substantially flush with an upper surface of the heat-dissipation layer(232) fig. 5.
Regarding claim 19, Tobisawa et al discloses wherein the first adhesive(252) is
located between the support structure (3)and the heat-dissipation layer(232) fig. 5/fig. 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobisawa (JP 2012054162 A) in view of Noguchi (US Pub no. 2006/0197181 A1).
Regarding claim 6, Tobisawa et al discloses all the claim limitations of claim 1 but fails to teach wherein a material of the first adhesive is different from a material of the second adhesive.
However, Noguchi et al teaches thermally conductive vias (12/20) wherein a material of the first adhesive is different from a material of the second adhesive [0053].  Since using different materials for thermally conductive vias is one of finite solutions to improve heat dissipation performance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try in Tobisawa et al  since  "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobisawa (JP 2012054162 A).
Regarding claim 8, Tobisawa et al discloses wherein a thermal conductivity of the heat-dissipation layer (pp 4 lines 43-36- copper; pp. 5 lines 33-39)  but fails to teach is in a range from 400 W/mK to 1500 W/mK.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 9, Tobisawa et al discloses herein a diameter of one of
the at least one first hole (25a)(pp. 5, lines 7-12) but fails to teach is in a range from 3 mm to 8 mm.  However, it would have been obvious to one of ordinary skill in the art to achieve a range from 3 mm to 8 mm through routine experimentation to optimize heat dissipation characteristics. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 10, Tobisawa et al discloses wherein an area of one of the
at least one first hole(25a) (pp. 5, lines 7-12) but fails to teach wherein an area of one of the at least one first hole is in a range from 7 mm2 to 64 mm2 . It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a range from 7 mm2 to 64 mm2 through routine experimentation to optimize heat dissipation characteristics.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 11, Tobisawa et al discloses wherein the support structure(3)
comprises an adhesive region(LED region) fig. 7, and a ratio of a total area of the least one first hole (25a) to an area of the adhesive region 0.02 to 50%(pp. 5 lines 33-39)  but prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 

Regarding claim 12, Regarding claim 12, Tobisawa et al discloses wherein a thermal conductivity of the heat-dissipation layer (pp 4 lines 43-36- copper; pp. 5 lines 33-39)  but fails to teach is in a range from 30W/mK to 399 W/mK.  It would have been obvious to on of ordinary skill in the art before the effective filing date of the invention to achieve a thermal conductivity from 30W/mK to 399 W/mK through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 13, Tobisawa et al discloses herein a diameter of one of
the at least one first hole (25a)(pp. 5, lines 7-12) but fails to teach is in a range from 0.5 mm to 3 mm.  However, it would have been obvious to one of ordinary skill in the art to achieve a range from .5 mm to 3 mm through routine experimentation to optimize heat dissipation characteristics. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

at least one first hole(25a) (pp. 5, lines 7-12) but fails to teach wherein an area of one of the at least one first hole is in a range from 0.25 mm2 to 9 mm2 . It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a range from 0.25 mm2 to 9 mm2 through routine experimentation to optimize heat dissipation characteristics.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 15, Tobisawa et al discloses wherein the support structure(3)
comprises an adhesive region(LED region) fig. 7, and a ratio of a total area of the least one first hole (25a) to an area of the adhesive region 0.02 to 50%(pp. 5 lines 33-39)  but fails to teach is in a range from 30% to 40%. It would have been obvious to on of ordinary art before the effective filing date of the invention to achieve a range from 30% to 40% through routine experimentation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 

Claims 16 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobisawa (JP 2012054162 A) in view of Murai (US Pub no. 2018/0040268 A1).
Regarding claim 16, Tobisawa et al discloses all the claim limitations of claim 1 but fails to teach further comprising a plurality of electronic panels disposed on the 
However, Murai et al teaches a display device comprising a plurality of electronic panels (1a/1b) disposed on a support structure (11), wherein two of the plurality of electronic panels (1a/1b) share the support structure (11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tobisawa et al with the teachings of Murai et al to provide a display device capable of displaying images independently.
Regarding claim 20, Tobisawa et al discloses all the claim limitations of claim 1 but fails to teach wherein the support structure comprises a spacer and a groove, a portion of the spacer is disposed in the groove, and a portion of the spacer protrudes out of the groove.
 Murai et al discloses (fig. 7) wherein the support structure (11) comprises a spacer (17)and a groove, a portion of the spacer (17)is disposed in the groove, and a portion of the spacer(17) protrudes out of the groove (fig. 7).It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tobisawa et al with the teachings of Murai et al to shield light between the two panels.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobisawa (JP 2012054162 A) in view of Kim ( US Pub no. 2018/0146579 A1).
Regarding claim 18, Tobisawa et al discloses all the claim limitations of claim 1 but fails to teach wherein the first adhesive is located between the electronic panel and the heat-dissipation layer.

located between the electronic panel (100)and the heat-dissipation layer (210) fig. 11b.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tobisawa et al with the teaching of Kim et al to improve heat radiating characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813